Name: Council Directive 76/767/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to common provisions for pressure vessels and methods for inspecting them
 Type: Directive
 Subject Matter: technology and technical regulations;  European Union law;  mechanical engineering
 Date Published: 1976-09-27

 Avis juridique important|31976L0767Council Directive 76/767/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to common provisions for pressure vessels and methods for inspecting them Official Journal L 262 , 27/09/1976 P. 0153 - 0168 Finnish special edition: Chapter 13 Volume 5 P. 0182 Greek special edition: Chapter 13 Volume 4 P. 0127 Swedish special edition: Chapter 13 Volume 5 P. 0182 Spanish special edition: Chapter 13 Volume 5 P. 0192 Portuguese special edition Chapter 13 Volume 5 P. 0192 COUNCIL DIRECTIVE of 27 July 1976 on the approximation of the laws of the Member States relating to common provisions for pressure vessels and methods of inspecting them (76/767/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas in each Member State mandatory provisions determine the technical characteristics of construction, verification and/or the operation of pressure vessels ; whereas these requirements differ from one Member State to another ; whereas such differences hinder trade and may create unequal conditions of competition within the Community; Whereas these hindrances to the establishment and functioning of the common market can be reduced or indeed eliminated if the same requirements apply in each of the Member States, either in addition to or in lieu of their existing laws; Whereas a check on compliance with these technical requirements is necessary to provide effective protection for users and third parties ; whereas the existing inspection procedures differ from one Member State to another ; whereas in order to achieve free movement of pressure vessels within the common market and to avoid multiple inspections which are in effect barriers to the free movement of vessels, arrangements should be made for the mutual recognition of inspection procedures by the Member States; Whereas, in order to facilitate the mutual recognition of inspection procedures, adequate EEC pattern approval and EEC verification procedures for vessels should be set up and the criteria for appointing the bodies responsible for carrying out verifications should be harmonized; Whereas the presence on a pressure vessel of the EEC marks showing that it has undergone the appropriate inspections indicates that it satisfies the relevant technical requirements and therefore makes it unnecessary, on the importation and placing into service of the vessel, to repeat the inspections which have already been carried out; Whereas national regulations on pressure vessels cover many categories of pressure vessels of widely varying uses, capacities and pressures ; whereas this Directive should lay down the general provisions dealing, in particular, with EEC pattern approval and verification procedures ; whereas separate Directives for each category of vessel will lay down the technical requirements as to the design and methods of inspection of such vessels and, where appropriate, the conditions under which Community technical requirements are to replace the previous national provisions; Whereas the technical requirements of the Directives on pressure vessels must be adapted without delay to take account of technical progress ; whereas, in order to facilitate the implementation of the measures necessary for this purpose, provisions should be made for a procedure establishing close cooperation between the Member States and the Commission, within the Committee on the adaptation to technical progress of the Directives for removing technical barriers to intra-Community trade in pressure vessels; (1)OJ No C 2, 9.1.1974, p. 64. (2)OJ No C 101, 23.11.1973, p. 25. Whereas pressure vessels placed on the market might in certain cases represent a safety hazard although satisfying the requirements of the relevant separate Directive ; whereas provision should therefore be made for a procedure to reduce this hazard, HAS ADOPTED THIS DIRECTIVE: CHAPTER I Definitions and basic principles Article 1 1. For the purposes of this Directive, "pressure vessel" means any fixed or movable vessel or receptacle in which an effective pressure of more than 0.5 bar on a fluid (gas, steam or liquid) may obtain or develop. 2. The following are excluded: - vessels specially designed for nuclear use, failure of which can cause an emission of radioactivity, - vessels specifically intended for installation on, or for the propulsion of ships and aircraft, - pipelines and pipeworks. Article 2 1. Separate Directives shall lay down the design and construction requirements and inspection, testing and, where necessary, operating methods for the categories of pressure vessels to which they relate and, where appropriate, for ancillary equipment. They shall specify, for each category of pressure vessels, whether the vessels are subject to EEC pattern approval and EEC verification or to either or neither of these procedures. They may lay down: - any conditions or time limits to which EEC pattern approval may be subject and any marks to be affixed to pressure vessels in such cases, - the identification markings for each pressure vessel, - the conditions which different models of an approved vessel must satisfy in order to receive the same pattern approval. 2. For the purposes of this Directive, an "EEC-type pressure vessel" means any vessel designed and manufactured in such a way that it satisfies the requirements of the separate Directive relating to its particular category. Article 3 No Member State may, on grounds relating to the construction or inspection of a vessel within the meaning of this Directive and the separate Directive relating to it, refuse, prohibit or restrict the marketing and placing into service of an EEC-type pressure vessel which complies with the requirements of this Directive and the separate Directive relating to it. Article 4 Member States shall attach the same value to EEC pattern approval and EEC verification as to any equivalent national procedures. Article 5 The tasks of the administration issuing the EEC pattern approval certificate and of the inspection body carrying out the verification of the vessel shall be confined to examinations carried out in accordance with the requirements of the relevant separate Directives, and to the operations assigned to them by this Directive. CHAPTER II EEC pattern approval Article 6 1. Where it is provided for in a separate Directive, EEC pattern approval shall be a preliminary to: - EEC verification where this is required, - marketing and placing into service where EEC verification is not required. 2. Member States shall, at the request of the manufacturer or his authorized agent established in the Community, grant EEC pattern approval to any type of pressure vessel which satisfies the requirements of the separate Directive relating to that particular category of pressure vessel. 3. An application for EEC pattern approval for a given type of pressure vessel may be submitted in only one Member State. 4. Member States shall grant, refuse or withdraw EEC pattern approval in accordance with the provisions of this Chapter and sections 1, 2 and 4 of Annex I. Article 7 1. If the results of the examination provided for in section 2 of Annex I are satisfactory, the Member State which carried out the examination shall make out an EEC pattern approval certificate which shall be forwarded to the applicant concerned. Where this approval relates to a vessel which is subject to EEC verification, the manufacturer must affix to it the approval mark referred to in 3.1 of Annex I before verification takes place. 2. The requirements relating to the certificate and approval mark are set out in sections 3 and 5 of Annex I. Article 8 Where EEC pattern approval is not required for a category of pressure vessels which satisfies the requirements of a separate Directive, but an application has been made for EEC verification, the manufacturer shall, on his own responsibility, before verification takes place, affix to pressure vessels in this category the special mark described in 3.2 of Annex I. Article 9 1. A Member State which has granted EEC pattern approval must withdraw it if any conditions laid down in a separate Directive pursuant to Article 2 (1) are not fulfilled. 2. If a Member State which has granted EEC pattern approval finds that pressure vessels of the type for which approval has been granted fail to conform to the pattern: (a) it may maintain the approval where the differences established are minimal, or have no fundamental effect on the design of the vessel or on manufacturing methods and in no way present a safety hazard; (b) it must withdraw the approval if the changes constitute a safety hazard; (c) it shall request the manufacturer to make the appropriate manufacturing changes as soon as possible if it considers that the batch produced no longer corresponds to the approved pattern. It must withdraw the approval if the manufacturer fails to comply with this request. 3. The Member State which granted EEC pattern approval must also withdraw it if it finds that the approval should not have been granted. 4. Furthermore, if the said Member State is informed by another Member State of the existence of one of the cases referred to in paragraphs 1, 2 and 3, it shall, after consulting that State, act in accordance with the provisions of those paragraphs. 5. Where the advisability or necessity of withdrawing approval is the subject of dispute between the competent authorities of the Member State which has granted EEC pattern approval and those of another Member State, the Commission shall be kept informed. It shall where necessary, hold appropriate consultations in order to arrive at a solution. 6. Only that Member State which granted EEC pattern approval may decide to withdraw it. It shall forthwith notify the other Member States and the Commission of any such decision. CHAPTER III EEC verification Article 10 EEC verification shall serve to establish whether a pressure vessel conforms with the requirements of the separate Directive relating to it ; it shall be attested by the EEC verification mark. Article 11 1. When a pressure vessel is presented for EEC verification, the inspection body shall check whether: (a) - the pressure vessel belongs to a category subject to EEC pattern approval and, if so, whether it corresponds to the approved pattern and bears the EEC pattern approval mark; - the pressure vessel belongs to a category exempt from EEC pattern approval and, if so, whether it meets the requirements laid down in the separate Directive; (b) - the pressure vessel satisfies the requirements of the separate Directive as regards the performance of the tests and the correct affixing of the statutory marks and inscriptions. 2. The manufacturer may not refuse the inspection body access to the place of manufacture where such access is essential if the body is to carry out properly the tasks entrusted to it. Article 12 Annex III specifies the minimum criteria which the Member States must observe when appointing the inspection bodies pursuant to Article 13, without prejudice to their competence, to take such measures and lay down such conditions as they consider necessary at national level to ensure that the inspection bodies appointed operate in an efficient, coordinated and irreproachable fashion. Article 13 1. Each Member State shall forward to the other Member States and the Commission the list of inspection bodies responsible for the functions of inspection and any subsequent amendments to this list, specifying whether these bodies are only allowed to carry out certain inspections. 2. A Member State which has appointed an inspection body must withdraw the appointment if it finds that it does not meet or has ceased to meet the criteria set out in Annex III. It shall immediately inform the Commission and the other Member States thereof and shall indicate whether the appointment has been withdrawn completely or only in respect of certain inspections. 3. Only that Member State which has appointed such an inspection body may withdraw or limit the appointment. Article 14 1. After carrying out EEC verification of a pressure vessel under the conditions laid down in Article 11 and in the manner provided for in Annex II, the inspection body shall affix the EEC partial or final verification marks to the vessel in accordance with the arrangements laid down in section 3 of that Annex. 2. Annex II, section 3 contains the requirements as to the form and characteristics of the EEC verification marks. 3. If a separate Directive so provides, the inspection body shall issue a certificate indicating the inspections carried out and their results. Article 15 When the separate Directive relating to a category of pressure vessels does not provide for EEC verification, the manufacturer shall, on his own responsibility, after verifying that each pressure vessel satisfies the requirements of the separate Directive and, if appropriate, conforms to the approved pattern, affix: (a) either the special mark described in 5.3 of Annex I, where EEC pattern approval is necessary; (b) or the special mark described in 5.4 of Annex I, where there is exemption from EEC pattern approval. CHAPTER IV Provisions common to EEC pattern approval and EEC verification Article 16 1. The marks prescribed by this Directive and any separate Directive relating to an appliance and its ancillary equipment must be visibly, legibly and indelibly affixed on each vessel and on such ancillary equipment. 2. Member States shall take all the necessary measures to prohibit the use on pressure vessels of marks or inscriptions liable to be confused with the EEC marks. CHAPTER V Derogating clause Article 17 1. The design of a pressure vessel and the methods used in its manufacture need not comply with all of the provisions of the separate Directives, without the vessel ceasing to be covered by Article 3, provided that the alterations made are such as to ensure an equivalent degree of safety. 2. Each of the separate Directives shall specify clearly the provisions from which such derogation is possible or the provisions from which there can be no derogation. The following procedure should be observed in such cases: (a) the Member State shall forward the documents giving the description of the vessel and the documents supporting its request for derogation, including the results of any tests carried out, to the other Member States, which shall have a period of four months to agree or disagree, submit any comments, questions, additional requirements, requests for further tests, or, if they wish, to refer the matter to the Committee for its view in accordance with the procedure laid down in Article 20. Copies of these documents shall be sent to the Commission. Such correspondence shall be confidential; (b) if by the end of the statutory period, no Member State has disagreed or asked for the matter to be referred to the Committee, the Member State shall after dealing with all the requests submitted under the procedure set out in (a), grant the derogation requested and inform the other Member States and the Commission thereof. (c) if a Member State has not replied by the end of the statutory period, it shall be regarded as having agreed ; however the State of origin must in this case ask the Commission to confirm that there has been no reply; (d) if the matter has been referred to the Committee, and the Committee has decided in favour, the Member State may grant the derogation under any conditions that the Committee might propose; (e) the relevant documents shall be submitted in the language or languages of the country of destination, or in another language acceptable to it. CHAPTER VI Adaptation of the Directives to technical progress Article 18 The amendments necessary to keep: - Annexes I and II to this Directive, and - those provisions of the separate Directives which are specifically indicated in each of them, in line with technical progress shall be made in accordance with the procedure laid down in Article 20. Article 19 1. A committee (hereinafter called "the Committee") is hereby set up to adapt to technical progress those Directives concerning the elimination of technical barriers to trade in pressure vessels. It shall consist of representatives of the Member States, with a Commission representative as chairman. 2. The Committee shall adopt its own rules of procedure. Article 20 1. Where the procedure laid down in this Article is invoked, the Committee shall be convened by the chairman, either on his own initiative or at the request of the representative of a Member State. 2. The Commission representative shall submit a draft of the measures to be adopted to the Committee. The Committee shall give its view of the draft within a time limit set by the chairman having regard to the urgency of the matter. Decisions shall be taken on a majority of 41 votes, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the proposed measures if they are consistent with the view of the Committee. (b) If the proposed measures do not conform to the view of the Committee, or if no view has been given, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall decide by a qualified majority. (c) If, within three months of the proposal being submitted to it, the Council has not taken any decision, the proposed measures shall be adopted by the Commission. CHAPTER VII Safeguard clause Article 21 1. Where a Member State has good grounds for believing that one or more pressure vessels constitute a safety hazard, although satisfying the requirements of this Directive and the separate Directives, it may temporarily prohibit the marketing of the vessel or vessels on its territory or make it subject to special conditions. It shall immediately inform the Commission and the other Member States thereof, giving the reasons for its decision. 2. The Commission shall consult the Member States concerned within six weeks, then give its view without delay and take the appropriate steps. 3. Where the Commission considers that technical modifications to the Directive are necessary, such modifications shall be adopted, either by the Commission or the Council, in accordance with the procedure laid down in Article 20. In this event, the Member State which has taken the safeguard measures may retain them until such modifications come into force. CHAPTER VIII Special provisions Article 22 1. This Article shall apply to vessels falling within the scope of this Directive pursuant to Article 1, where these are not covered by a separate Directive. 2. In this case, the following rules shall apply: (a) the competent administrative authorities of the Member State of destination shall regard pressure vessels which have been inspected and tested by an inspection body chosen in accordance with the procedure laid down in Annex IV as conforming to their national laws, administrative provisions and regulations relating to design; (b) these tests and inspections must be carried out in accordance with the procedure described in Annex IV and using the methods in force in the Member State of destination or recognized as being equivalent by its administrative authorities. The tests and inspections referred to above shall be all those which it is possible to carry out in the place where the vessels are manufactured. 3. The Member States shall attach the same value to reports and certificates issued by the inspection body in the country of origin of the pressure vessel as to the corresponding national documents. CHAPTER IX Final provisions Article 23 Any decision by a Member State or an inspection body pursuant to this Directive and the separate Directives to refuse EEC pattern approval or to refuse to affix the EEC verification mark, to withdraw approval, or to prohibit the sale or use of EEC-type pressure vessels, shall state the exact grounds on which it is based. Such a decision shall be notified as soon as possible to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member State in question and of the time limits to which such remedies are subject. Article 24 1. Member States shall bring into force the laws, regulations and administrative provisions needed in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 25 This Directive is addressed to the Member States. Done at Brussels, 27 July 1976. For the Council The President M. van der STOEL ANNEX I (1) EEC PATTERN APPROVAL 1. APPLICATION FOR EEC PATTERN APPROVAL 1.1. The application and the correspondence relating to it shall be drawn up in an official language of the State to which the application is made in accordance with the laws of that State. The Member State has the right to require that the annexed documents should also be drawn up in that same official language. 1.2. The application shall contain the following information: - name and address of the manufacturer or firm, of his or its authorized representative or of the applicant, and the place or places of manufacture of the vessels, - category of the vessel, - intended use or prohibited uses, - technical characteristics, - trade name, if any, or type. 1.3. The application shall be accompanied by two copies of the documents required and in particular: 1.3.1. A description including: - the materials specifications, the methods of construction and the strength calculations for the vessel, - any safety devices fitted, - the places where the approval and verification marks specified in this Directive are to be affixed, as well as the other marks specified in the separate Directives. 1.3.2. The general plans and, where appropriate, detailed drawings of important design features. 1.3.3. Any other information provided for in the separate Directives. 1.3.4. A statement certifying that no other application for EEC pattern approval has been submitted for the same pattern of vessel. 2. EXAMINATION FOR EEC PATTERN APPROVAL 2.1. The examination for EEC pattern approval shall be carried out on the basis of the plans and, where appropriate, on sample vessels. The examination shall entail: (a) checking of the design calculations, method of manufacture, workmanship and materials; (b) where appropriate, checking of the safety devices and measuring equipment and the methods of installation. 3. EEC PATTERN APPROVAL CERTIFICATE AND MARK 3.1. >PIC FILE= "T0009642"> - in the upper part, the serial number of the separate Directive allocated according to the chronological order of adoption, and the capital letter(s) (1)See the Appendix to Annexes I and II. identifying the State which has granted EEC pattern approval (B for Belgium, D for the Federal Republic of Germany, DK for Denmark, F for France, I for Italy, IRL for Ireland, L for Luxembourg, NL for the Netherlands, UK for the United Kingdom) and the year of EEC pattern approval ; the number of the separate Directive to which the EEC pattern approval refers will be allocated by the Council when it is adopted, - in the lower part, the EEC pattern approval number. An example of this mark is shown in 5.1. 3.2. >PIC FILE= "T0009643"> 3.3. The mark mentioned in Article 15 (a) is the same as the EEC approval mark surrounded by a hexagon. An example of this mark is shown in 5.3. 3.4. The mark mentioned in Article 15 (b) is the mark of exemption from EEC pattern approval surrounded by a hexagon. An example of this mark is shown in 5.4. 4. PUBLICATION OF EEC PATTERN APPROVAL 4.1. EEC pattern approval certificates shall be published in the Official Journal of the European Communities. 4.2. At the same time as the party concerned is notified, copies of the EEC pattern approval certificate shall be sent by the Member State to the Commission and to the other Member States, which may also obtain copies of the definitive technical file on the vessel and of the reports on the examinations and tests it has undergone. 4.3. Withdrawal of EEC pattern approval shall be published in accordance with the procedure laid down in 4.1 and 4.2. 4.4. Any Member State refusing EEC pattern approval shall inform the other Member States and the Commission of such refusal. 5. MARKS RELATING TO EEC PATTERN APPROVAL >PIC FILE= "T0009538"> >PIC FILE= "T0009539"> ANNEX II (1) EEC VERIFICATION 1. GENERAL 1.1. EEC verification may be carried out in one or more stages. 1.2. Subject to the requirements of the separate Directives: 1.2.1. EEC verification shall be carried out in one stage only on vessels which constitute a whole on leaving the factory, that is to say vessels which, theoretically, can be transferred to their place of installation without first having to be dismantled; 1.2.2. the verification of vessels not dispatched in one piece shall be carried out in two or more stages; 1.2.3. verification must in particular ensure that the vessel conforms to the approved pattern or, in the case of vessels exempt from EEC pattern approval, to the requirements laid down by the relevant separate Directive. 2. NATURE OF EEC VERIFICATION 2.1. Subject to the requirements of the separate Directives the verification shall entail: - examination of the characteristics of the materials, - checking of the design calculations, method of manufacture, workmanship and materials used, - an internal examination consisting of a check on the internal parts and the welding, - a pressure test, - inspection of any safety devices and measuring equipment fitted, - an external examination of the various parts of the vessel, - a performance test where this is prescribed in the separate Directives. 3. EEC VERIFICATION MARKS 3.1. Description of EEC verification marks 3.1.1. Subject to the requirements of separate Directives, EEC verification marks which are affixed in accordance with 3.3 shall be as follows: 3.1.1.1. The EEC final verification mark shall be composed of two stamps: 3.1.1.1.1. The first consisting of a letter "e" containing: - in the upper half, the capital letter(s) identifying the State in which the verification is carried out (B for Belgium, D for the Federal Republic of Germany, DK for Denmark, F for France, I for Italy, IRL for Ireland, L for Luxembourg, NL for the Netherlands and UK for the United Kingdom) together, where necessary, with one or two numbers identifying a territorial subdivision, - in the lower half, the mark of the inspection body affixed by the verifying agent, together with the mark of the verifying agent if appropriate; 3.1.1.1.2. the second stamp consisting of the date of verification in a hexagon described with the accuracy required by the separate Directives; (1)See the Appendix to Annexes I and II. 3.1.1.2. The EEC partial verification mark shall consist solely of the first stamp (1). 3.2. Shape and dimensions of marks 3.2.1. An example of the stamps described in 3.1.1.1.1 and 3.1.1.1.2 is illustrated in figures 1 and 2 below. The separate Directives may specify the placing and dimensions of the EEC verification marks. Unless otherwise indicated in the separate Directives, the letters and numbers of each mark must be at least 5 mm high. 3.2.2. The inspection bodies of the Member States shall mutually exchange copies of the drawings of the EEC verification marks. 3.3. Affixing the marks 3.3.1. The EEC final verification mark shall be affixed in the required position on the vessel when the latter has been finally verified and is recognized as conforming to EEC requirements. 3.3.2. Where verification is carried out in more than one stage, the EEC partial verification mark shall be affixed at the place of manufacture on the vessel or part of a vessel which is recognized as conforming to EEC requirements at that stage of the inspection procedure, and in the place specifically provided for the stamping place or in any other place specified in the separate Directives. (1)Explanatory note on the EEC final verification mark and EEC partial verification mark If a vessel cannot be assembled at its place of manufacture, or if transporting it is likely to affect its characteristics, EEC verification shall be carried out as follows: - verification of the vessel at its place of manufacture by an inspection body of the country of origin which, providing the vessel conforms to EEC requirements, shall affix the "e" stamp described in 3.1.1.1.1 and known as the EEC partial verification mark, - final verification of the vessel at its place of installation by an inspection body of the country of destination which, providing the vessel conforms to EEC requirements, shall affix the stamp described in 3.1.1.1.2 which, together with the EEC partial verification mark, forms the EEC final verification mark. >PIC FILE= "T0009540"> Appendix to Annexes I and II Table illustrating the various possible combinations for EEC pattern approval or EEC verification >PIC FILE= "T0009541"> ANNEX III Minimum criteria to be taken into account by Member States when appointing inspection bodies to carry out EEC verification 1. The inspection body, its director and the staff responsible for carrying out the verification tests may not be the designer, manufacturer, supplier, installer of vessels or installations which they inspect, nor the authorized representative of any of those parties. They may not become directly involved in the design, construction, marketing, representation or maintenance of the vessels or installations, nor represent the parties engaged in these activities. This does not preclude the possibility of exchanges of technical information between the manufacturer and the inspection body. 2. The inspection body and its staff must carry out the verification tests with the highest degree of professional integrity and technical competence and must be free from all pressures and inducements, particularly financial, which might influence their judgement or the results of the inspection, especially from persons or groups of persons with an interest in the results of verifications. 3. The inspection body must have at its disposal the necessary staff and possess the necessary means for it to perform properly the administrative and technical tasks connected with verifications ; it must also have access to the equipment required for special verifications. 4. The staff responsible for inspection must have: - sound technical and professional training, - satisfactory knowledge of the requirements of the tests they carry out and adequate experience of such tests, - the ability to draw up the certificates, records and reports required to authenticate the performance of the tests. 5. The impartiality of inspection staff must be guaranteed. Their remuneration must not depend on the number of tests carried out, nor on the results of such tests. 6. The inspection body must take out a third party insurance policy unless civil liability is assumed by the State in accordance with national law, or the Member State itself is directly responsible for the tests. 7. The staff of the inspection body shall be bound to observe professional secrecy with regard to all information gained in carrying out its tasks (except vis-Ã -vis the competent administrative authorities of the State in which its activities are carried out) under this Directive and the separate Directives or any provision of national law giving effect to them. ANNEX IV DEFINITIONS Country of origin : Member State where the pressure vessel was manufactured. Recipient country : Member State into which a pressure vessel is to be imported, or in which it is to be marketed and/or placed into service. Administration of origin : The competent administrative authorities of the country of origin. Recipient administration : The competent administrative authorities of the recipient country. PROCEDURE 1. Where a manufacturer wishes to export a pressure vessel, or more than one pressure vessel of a single type, he or his representative shall forward an application, directly or through the importer in the recipient country, to the recipient administration, citing Article 22 and asking for the verification tests to be carried out in accordance with the methods laid down in the recipient country by an inspection body other than those of the recipient country. In his application, the manufacturer or his representative shall indicate which inspection body he has chosen. The choice must be made from the list sent in by the country of origin under Article 13. However, by way of exception to this procedure, in the case of vessels constructed specially to a single order in very small numbers or vessels designed for a complex installation manufactured in accordance with the information and specifications provided by the customer or a consultancy bureau appointed by him, an inspection body in the Member State of origin shall be chosen by the customer, whether or not included on the list referred to in Article 13, provided the recipient administration agrees to the choice. The recipient administration shall inform the administration of origin of the decisions it had taken on the matter. The name of the customer or importer, if known, must be shown in the application. The application shall be accompanied by a file containing drawings and calculations relating to the vessel or pattern, specifications of the materials, information on the manufacturing processes involved, and details of the verification methods during manufacture, together with any other information which the manufacturer or his representative consider may help the recipient administration's decision as to whether a pressure vessel, or vessels of the same pattern, conforming to the plans, satisfies the statutory requirements for pressure vessels in the recipient country. The documents shall be forwarded in quadruplicate in the language or languages of the recipient country or in another language acceptable to that country. 2. 2.1. The recipient administration shall acknowledge receipt of the file as soon as it is received. 2.2. 2.2.1. If the recipient administration considers that the file received contains all the information required under section 1, it shall have three months from the date of receipt of the file to conduct a substantive examination of the documents in the file. 2.2.2. If the recipient administration considers that the file received does not contain all the information required under section 1, it shall have one month from the date of receipt of the file to inform the applicant of the further details which should be supplied. On receipt of the file duly completed, the procedure in 2.2.1 shall be followed. 2.3. 2.3.1. If it is apparent from a substantive examination of the file that the vessel, or the vessels of a single type have been produced or are intended to be produced in accordance with the relevant documents, and satisfy the statutory requirements for pressure vessels in the recipient country or may be accepted if a derogation from these requirements is granted, the recipient administration shall notify the applicant accordingly within the period laid down in 2.2.1. If the vessel, or the vessels of a single type, covered by the application are not subject to regulations in the recipient country, the recipient administration may require that the regulations governing pressure vessels in the country of origin are complied with. 2.3.2. If it is apparent from a substantive examination of the file that the vessel, or the vessels of a single type, have been produced or are intended to be produced in accordance with the relevant documents, but do not satisfy the statutory requirements for pressure vessels in the recipient country and may not be granted a derogation from these requirements, the recipient administration shall notify the applicant accordingly within the period laid down in 2.2.1, and shall indicate which provisions have not been complied with and which provisions must be complied with if the vessel, or the vessels of a single type are to be accepted. It shall also inform the applicant of the manufacturing requirements and the checks, tests and verifications required by the regulations on pressure vessels which are in force in the recipient country. If the applicant is prepared to amend the design, manufacturing process and/or verification methods relating to the vessel, or the vessels of a single type, so as to satisfy the required conditions, he shall amend his file accordingly. On receipt of the amended file, the procedure outlined in 2.2.1 shall be followed, but the period for examination shall be reduced to two months. 2.3.3. The criteria used by the recipient administration for granting or refusing the derogations referred to in 2.3.1 and 2.3.2 shall be the same as those currently applied for manufacturers established in the recipient country. 2.4. The fees, taxes or other charges for the examination of the file shall be those laid down by the rules applying in the recipient country. 3. The inspection body chosen in accordance with section 1 shall carry out the operations required of it by the recipient administration. 4. After carrying out the checks, tests and verifications required by the recipient administration, and establishing that the results are satisfactory, the inspection body shall issue to the manufacturer or his representative, and to the recipient administration, the reports on these checks, tests and verifications, and certificates confirming that the checking, testing and verification methods used and the results obtained comply with the requirements of the recipient country. If the results of the checks are not satisfactory, the inspection body shall inform the applicant and the recipient administration. These documents must be drawn up in the language of the recipient country or in another language acceptable to it. 5. The fees, taxes or charges for carrying out these checks and tests shall be in accordance with the rules of the inspection body. 6. The recipient administration must ensure that all plans and documents forwarded to it remain confidential.